DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 8, 16 are objected to because of the following informalities:  
-In claims 3, 8, last 3 lines, the claimed limitation “said filter mix is comprised of the following percentage (by weight) ranges, with the total being 100%: 55% to 65% mineral fibers and 35% to 45% composite powder” needs to be deleted since it is duplicate of the claimed limitations.
-In claim 16, line 6, “a said composite powder” needs to be changed to -- said composite powder--.
-In claim 16, line 7, “said mixture” needs to be changed to – said filter mix--.
-In claim 16, line 9, “the mixture” needs to be changed to – the filter mix--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

-In Claims 2, 7, 12, the phrase “capable of” is indefinite. The phrase has been held that the recitation that an element is “capable of performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Dasgupta (US Patent 5,423,904).
Regarding claim 1, Dasgupta discloses a Diesel Particulate Filter (DPF) assembly configured to be incorporated into the exhaust gas stream of a diesel engine, said DPF assembly comprising:
one or more pneumatically porous ceramic filter panels (22) (Fig. 3, abstract, col. 5, lines 1-5);
support mechanical components attached to said one or more panels so as to form a filter core; and a DPF assembly comprised of one or more housing mechanical components that create one or more upstream cavities and a downstream cavity pneumatically connected by said one or more porous ceramic filter panels (see Fig. 3, abstract). 

Regarding claim 2, Dasgupta discloses the DPF assembly of claim 1, Dasgupta further discloses wherein one or more of said filter panels (22) has a mechanical support component capable of establishing a voltage differential across said filter panel, said voltage differential being large enough to burn off a portion of the soot capture within said panel (see line 67 of col. 7 to line 14 of col. 6).

 	Regarding claim 7, Dasgupta discloses the DPF assembly of claim 1, Dasgupta further discloses wherein one or more of said filter panels has a mechanical support component capable of establishing a voltage differential across said filter panel upstream fascia (see Fig. 3), said voltage differential being large enough to burn off a portion of the soot capture within said panel (see line 67 of col. 7 to line 14 of col. 6). 

Claims 1, 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Fischer et al. (US Patent 5,453,116).
Regarding claim 1, Fischer discloses a Diesel Particulate Filter (DPF) assembly configured to be incorporated into the exhaust gas stream of a diesel engine, said DPF assembly comprising:
one or more pneumatically porous ceramic filter panels (20) (Fig. 1, col. 4, lines 36-46); support mechanical components attached to said one or more panels so as to form a filter core; and a DPF assembly comprised of one or more housing mechanical components that create one or more upstream cavities and a downstream cavity pneumatically connected by said one or more porous ceramic filter panels (see col. 5, lines 57-67, col. 6, lines 1-4).

Regarding claim 12, Fischer discloses the DPF assembly of claim 1, Fischer further discloses wherein said filter panels are enclosed within a chamber capable of accepting microwave energy, said energy being significantly large enough to burn off a portion of the soot capture within one or more of said panels (see col. 3, lines 50-57, col. 6, lines 56-67). 

Allowable Subject Matter
Claims 4-6, 9-11, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 8 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the objection set forth in this Office action.
Claims 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                                         
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571-272- 1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747